Citation Nr: 1414802	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-11 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond December [redacted], 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served in the Utah Air National Guard with service in Southwest Asia during the Persian Gulf War.  The appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to an extension of the delimiting date for DEA benefits beyond December [redacted], 2009.

In August 2012, the appellant testified before the undersigned Veterans Law Judge at a hearing held at VA's Central Office in Washington, D.C.  A transcript has been associated with the file.

In September 2012, the appellant submitted additional evidence directly to the Board.  By written statement later that month, the appellant's representative waived RO consideration of this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider the newly received evidence.

In addition to the education folder, the Board observes that additional, pertinent information concerning the Veteran's history of entitlement to VA disability benefits is located in the Virtual VA electronic records storage system.  




FINDINGS OF FACT

1.  The Veteran was rated as permanently and totally disabled due to service-connected disabilities effective October 27, 1998.  The Veteran was notified of this decision by letter dated April 20, 2001.

2.  The appellant was born on December [redacted], 1983, she graduated high school in 2002 and began her pursuit of a college education in July 2004.  

4.  The appellant suspended her pursuit of a college education on December 1, 2005 due to conditions beyond her control, and her first available opportunity to resume college courses occurred on February 1, 2009. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond December [redacted], 2009 for DEA benefits under Chapter 35, Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.3021, 21.3040, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 21.1031, 21.1032, 21.3030.  As addressed below, the Board grants in full the benefits sought on appeal.  As such, any deficiency of notice or of the duty to assist constitutes harmless error.

II.  Extension of Delimiting Date

The record reflects that the appellant is the Veteran's child, and that the Veteran was found to have a total and permanent disability rating from a service-connected disability effective October 27, 1998.  The Veteran was notified of his total and permanent rating by RO letter dated April 20, 2001.  The appellant was born on December [redacted], 1983, and graduated high school in 2002.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits in pursuit of a college education which began in July 2004.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i). 

The appellant began to experience difficulties in pursuing her college education during the fall of 2005, which prevented her from completing her full credit hours and resulted in an overpayment of VA benefits in the amount of $962.37.  The appellant requested a waiver of overpayment for the VA educational benefits based upon the following statement of circumstances provided in April 2006:

I am requesting that my debt for the 2005 fall semester at Chandler-Gilbert Community College be dismissed.  Due to financial obligations during this sem[es]ter I had to take on additional work hours.

During this time it became impossible to successfully complete my s[c]hoolwork and provide for myself.  I feel horrible that this has happened, up to this point I have maintained a[n] excellent academic career and work schedule.  I hope by next fall I will be caught up enough of my personal finances to return to school.

Based upon acceptance of the appellant's statement of circumstances, a June 2006 decision by the Muskogee, Oklahoma, RO's Committee on Waivers and Compromises (COWC) granted the appellant's request for waiver of overpayment by finding that she had "no control" from dropping a class due a conflict between her work and school schedules.

In pursuing her request for an extension of the delimiting date for DEA benefits, the appellant has provided consistent and credible statements and testimony regarding the circumstances of completely suspending her pursuit of a college education on December 1, 2005.

The appellant has testified that, prior to the fall of 2005, her employer had offered part-time employment with a flexible schedule which allowed her to maintain a high grade point average.  This flexibility had allowed for taking both day and night classes.  In the fall of 2005, her employer terminated her part-time position but offered her full-time employment that required working more than 40 hours per week and did not allow any "down time" to allow for studying.  She attempted to continue her education in the fall of 2005, but her grades suffered drastically and she found it "impossible" to continue her studies while working full-time.  She also described having no practical options other than full-time employment as her family was unable to provide financial assistance.  Additionally, the physical and mental health of her father, who notably was rated as incompetent by VA, had deteriorated.  Ultimately, she completely suspended her pursuit of a college education on December 1, 2005.  She stopped working full-time in January 2009, and resumed her pursuit of a college education in the fall of 2010.

The appellant's testimony is corroborated by a statement from her former employer received in September 2012.  This statement indicates that the appellant was required to change her employment position during the fall of 2005 to a new position involving increased working hours, averaging 65 to 75 hours per week, with increased duties, responsibilities and workload.  She worked in this capacity until late January 2009.

The eligibility period for use of DEA benefits by a child generally runs from the child's eighteenth and twenty-sixth birthdays.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a).  Where the effective date of the veteran's permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of eight years.  38 C.F.R. § 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  Id.  

The RO has found the appellant to be eligible for DEA benefits, and has established December [redacted], 2009 as most the advantageous delimiting date possible for the appellant.  

An extension may be granted beyond that eight year period if an eligible child suspends pursuit of his or her program due to conditions that VA determines are beyond the child's control.  38 C.F.R. 21.3041(g)(1).  An eligible person who has been determined to have suspended educational pursuit beyond his or her control may have the period of eligibility extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  38 C.F.R. § 21.3043.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control, and the period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  Id.

Here, the appellant specifically seeks to avail herself of the exception listed at 38 C.F.R. § 21.3043(c) - unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 

The RO attempted by letter, dated January 4, 2011, to obtain specific dates and reasons as to why the appellant's school attendance was interrupted by circumstances beyond her control.  However, the appellant did not provide the specific information requested by the RO before the case was certified to the Board.

Through assistance of her accredited representative, the appellant has now provided specifics concerning the specific date(s) and reason(s) for her suspension of education in 2005.  Specifically, the appellant suspended her pursuit of education on December 1, 2005 due to an elimination of her part-time position.  She found that the only viable financial option was accepting a full-time position working between 65 and 75 hours per week.  This testimony is corroborated from a statement by her employer, and was accepted by the COWC as providing the basis for a waiver of overpayment of educational benefits due to circumstances for which she had "no control over the situation."

In light of the appellant's credible testimony, which is consistent with the entire evidentiary record, the Board finds that the appellant suspended her pursuit of education on December 1, 2005 due to unavoidable conditions arising in connection with her employment which precluded her pursuit of an educational program.  The Board further finds that, consistent with her testimony and the employer statement, the appellant's unavoidable employment situation continued until February 1, 2009, when her full-time employment ended.  

Thus, pursuant to 38 C.F.R. § 21.3043, the appellant has established that her college education was suspended on December 1, 2005 due to conditions beyond her control, and that her first available opportunity to resume training occurred on February 1, 2009.  Thus, the Board finds that the criteria for an extension of the delimiting date beyond December [redacted], 2009 for DEA benefits under Chapter 35, Title 38, United States Code, have been met.  The appeal is granted.


ORDER

An extension of the delimiting date for DEA benefits beyond December [redacted], 2009, based upon a legally excusable period of suspension from December 1, 2005 to February 1, 2009, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


